Case 3:17-cv-05769-RJB Document 223-12 Filed 01/02/20 Page 1 of 7




 WHITEHEAD DECLARATION
                                             EXHIBIT L
       Case 3:17-cv-05769-RJB Document 223-12 Filed 01/02/20 Page 2 of 7



                     ICE/DRO DETENTION STANDARD
                         VOLUNTARY WORK PROGRAM

I. PURPOSE AND SCOPE.                  This Detention Standard provides detainees
opportunities to work and earn money while confined, subject to the number of work
opportunities available and within the constraints of safety, security and good order.
While not legally required to do so, ICE/DRO affords working detainees basic Occupational
Safety and Health Administration (OSHA) protections.
This Detention Standard applies to the following types of facilities housing DRO detainees:
   •   Service Processing Centers (SPCs);
   •   Contract Detention Facilities (CDFs); and
   •   State or local government facilities used by DRO through Intergovernmental Service
       Agreements (IGSAs) to hold detainees for more than 72 hours.
Procedures in italics are specifically required for SPCs and CDFs. IGSAs must
conform to these procedures or adopt, adapt or establish alternatives, provided they meet
or exceed the intent represented by these procedures.
Some terms used in this document may be defined in the separate Definitions Standard.

II. EXPECTED OUTCOMES. The expected outcomes of this Detention Standard are:
   1. Detainees may have opportunities to work and earn money while confined, subject
      to the number of work opportunities available and within the constraints of safety,
      security, and good order.
   2. Detainees will be able to volunteer for work assignments but otherwise not be
       required to work, except to do personal housekeeping.
   3. Essential operations and services will be enhanced through productivity from
       detainees.
   4. The negative impact of confinement will be reduced through less idleness, improved
       morale and fewer disciplinary incidents.
   5. Detainee working conditions will comply with all applicable federal, state, and local
       work safety laws and regulations.
   6. There will be no discrimination regarding voluntary work program access based on
      any detainee's race, religion, national origin, gender, sexual orientation, or disability.
   7. The applicable contents and procedures in this Standard will be communicated to
      the detainee in a language or manner which the detainee can understand.




Voluntary Work Program                         1                               December 2, 2008
       Case 3:17-cv-05769-RJB Document 223-12 Filed 01/02/20 Page 3 of 7



III. DIRECTIVES AFFECTED.           This Detention Standard replaces Voluntary Work
Program dated 9/20/2000.
This Detention Standard incorporates the requirements regarding detainees’ being
assigned to work outside of a facility’s secure perimeter originally communicated via a
memorandum to all Field Office Directors from the Acting Director of U.S. Immigration and
Customs Enforcement (2/2/2004).

IV. REFERENCES
    American Correctional Association 4th Edition, Standards for Adult Detention Facilities:
    4-ALDF-5C-06, 5C-08, 5C-11(M), 6B-02.
   Environmental Health and Safety National Detention Standard
   Food Service National Detention Standard

V. EXPECTED PRACTICES

   A. Voluntary Work Program
   Detainees who are physically and mentally able to work shall be provided the
   opportunity to participate in any voluntary work program.
   The detainee’s classification level shall determine the type of work assignment for which
   he/she is eligible.
   Level 3 detainees shall not be given work opportunities outside their housing units/living
   areas.

   B. Work Outside the Secure Perimeter
   ICE detainees may not work outside the secure perimeter of local jails and facilities
   used under Intergovernmental Service Agreements.
   In SPCs and CDFs, only detainees classified as Level 1 (or the facility’s equivalent
   “Low” custody designation) may work outside the secure perimeter on facility grounds.
   They must be directly supervised at a ratio of not less than one staff member to four
   detainees. The detainees shall be within sight and sound of that staff member at all
   times.

   C. Personal Housekeeping Required
   Work assignments are voluntary; however, all detainees are responsible for personal
   housekeeping.
   In SPCs and CDFs, detainees are required to maintain their immediate living areas in a
   neat and orderly manner by:
          Making their bunk beds daily,
          Stacking loose papers,
          Keeping the floor free of debris and dividers free of clutter, and


Voluntary Work Program                        2                             December 2, 2008
       Case 3:17-cv-05769-RJB Document 223-12 Filed 01/02/20 Page 4 of 7


          Not hanging/draping clothing, pictures, keepsakes, or other objects from beds,
           overhead lighting fixtures, or other furniture.

   D. Detainee Selection
   The facility administrator shall develop site-specific rules for selecting work detail
   volunteers. These site-specific rules will be recorded in a facility procedure that will
   include a voluntary work program agreement. The voluntary work program agreement
   will document the facility’s program and will be in compliance with this Detention
   Standard.
   In SPCs and CDFs, the primary factors in hiring a detainee as a worker shall be his or
   her classification level and the specific requirements of the job:
          Staff shall present the detainee's name and A-number to the shift supervisor or
           the requesting department head.
          The shift supervisor or department head shall review the detainee’s classification
           and other relevant documents in the detainee’s detention file and/or A-file.
          The shift supervisor or department head shall assess the detainee’s language
           skills as it affects the detainee’s ability to perform the specific requirements of the
           job under supervision. To the extent possible, work opportunities should be
           provided to detainees who are able to communicate with supervising staff
           effectively and in a manner that does not compromise safety and security.
          Inquiries to staff about the detainee’s attitude and behavior may be used as a
           factor in the supervisor’s selection.
   Staff shall explain the rules and regulations as well as privileges relating to the detainee
   worker’s status. The detainee is required to sign a voluntary work program
   agreement before every new assignment. Completed agreements shall be filed in the
   detainee’s detention file

   E. Special Details
   Detainees may volunteer for temporary work details that occasionally arise. The work,
   which generally lasts from several hours to several days, may involve such tasks as
   digging trenches, removing topsoil and other labor-intensive work.

   F. Discrimination in Hiring Prohibited
   Detainees shall not be denied voluntary work opportunities on the basis of such factors
   as a detainee's race, religion, national origin, gender, sexual orientation or disability.

   G. Physically and Mentally Challenged Detainees
   While medical or mental health restrictions may prevent some physically or mentally
   challenged detainees from working, those with less severe disabilities shall have the
   opportunity to participate in the voluntary work program in appropriate work
   assignments.
          The selecting official must consider the precise limitations of a disabled individual
           before rejecting that individual for selected work assignments.

Voluntary Work Program                          3                               December 2, 2008
       Case 3:17-cv-05769-RJB Document 223-12 Filed 01/02/20 Page 5 of 7


          Expediency or convenience is insufficient justification to reject or “pigeonhole” a
           detainee who, with reasonable accommodation, can perform essential functions
           of the work assignment.
          In disputed cases, the selecting official shall consult medical personnel to
           ascertain the detainee's suitability for a given project.

   H. Hours of Work
   Detainees who participate in the volunteer work program are required to work according
   to a fixed schedule.
   In SPCs and CDFs, the normal scheduled workday for a detainee employed full time is
   a maximum of 8 hours. Detainees shall not be permitted to work in excess of 8 hours
   daily, 40 hours weekly.
   Unexcused absences from work or unsatisfactory work performance may result in
   removal from the voluntary work program.

   I. Number of Details in One Day
   The facility administrator may restrict the number of work details permitted a detainee
   during one day.
   In SPCs and CDFs, a detainee may participate in only one work detail per day.

   J. Facilities That Detain Criminal Aliens
   If the facility cannot establish the classification level in which the detainee belongs, the
   detainee shall be ineligible for the voluntary work program.

   K. Compensation
   Detainees shall receive monetary compensation for work completed in accordance with
   the facility’s standard policy.
   In SPCs and CDFs, the compensation is $1.00 per day. Ordinarily, it is to be paid daily,
   unless the facility has a system in place that ensures detainees receive the pay owed
   them before being transferred or released.

   L. Removal of Detainee from Work Detail
   A detainee may be removed from a work detail for such causes as:
          Unsatisfactory performance;
          Disruptive behavior, threats to security, etc.;
          Physical inability to perform all functions required by the job, whether because of
           a lack of strength or a medical condition;
          Prevention of injuries to the detainee;
          A removal sanction imposed by the Institutional Disciplinary Panel for an
           infraction of a facility rule, regulation, or policy.



Voluntary Work Program                        4                               December 2, 2008
       Case 3:17-cv-05769-RJB Document 223-12 Filed 01/02/20 Page 6 of 7


   When a detainee is removed from a work detail, the facility administrator shall place
   written documentation of the circumstances and reasons in the detainee detention file.
   M. Detainee Responsibility
   The facility administrator shall establish procedures for informing detainee volunteers
   about on-the-job responsibilities and reporting procedures.
   In SPCs and CDFs, the detainee is expected to be ready to report for work at the
   required time and may not leave an assignment without permission.
          The detainee shall perform all assigned tasks diligently and conscientiously.
          The detainee may not evade attendance and performance standards in assigned
           activities or encourage others to do so.
          The detainee shall exercise care in performing assigned work, using safety
           equipment and taking other precautions in accordance with the work supervisor’s
           instructions.
          In the event of a work-related injury, the detainee shall notify the work supervisor
           who shall immediately implement injury response procedures.

   N. Detainee Training and Safety
   All detention facilities shall comply with all applicable health and safety regulations and
   standards.
   The facility administrator shall ensure that all department heads develop and institute, in
   collaboration with the facility’s safety/training officer, appropriate training for all detainee
   workers.
   1. In SPCs and CDFs the voluntary work program shall operate in compliance with:
       Occupational Safety and Health Administration (OSHA) regulations.
          National Fire Protection Association 101 Life Safety Code
          American Correctional Association Standards for Adult Local Detention Facilities,
           current edition
          International Council Codes (ICC)
       Each facility administrator’s designee is responsible for providing every SPC and
       CDF in his or her jurisdiction access to complete and current versions of the
       documents listed above.
       The facility administrator shall ensure that the facility operates in compliance with all
       applicable standards.
   2. Upon a detainee’s assignment to a job or detail, the supervisor shall provide
      thorough instructions regarding safe work methods and, if relevant, hazardous
      materials including:
              Safety features and practices demonstrated by the supervisor
              Recognition of hazards in the workplace, including the purpose for protective
               devices and clothing provided, reporting deficiencies to their supervisors.
               Staff and detainees that do not read English will not be authorized to work

Voluntary Work Program                          5                                December 2, 2008
       Case 3:17-cv-05769-RJB Document 223-12 Filed 01/02/20 Page 7 of 7


              with hazardous materials.
             A detainee shall not undertake any assignment before signing a voluntary
              work program agreement that, among other things, confirms that the
              detainee has received and understood training from the supervisor about the
              work assignment.
       The voluntary work program agreement shall be placed in the detainee’s detention
       file.
   3. For a food service assignment, medical staff, in conjunction with the Public Health
      Service, shall ensure that detainees are medically screened and certified before
      undertaking the assignment.
   4. The facility shall provide detainees with safety equipment that meets OSHA and
      other standards associated with the task performed.
   5. The facility administrator shall ensure that the facility operates in compliance with all
      applicable standards.

   O. Detainee Injury and Reporting Procedures
   The facility administrator shall implement procedures for immediately and appropriately
   responding to on-the-job injuries, including immediate notification of ICE/DRO.
   In SPCs and CDFs, if a detainee is injured while performing his or her work assignment:
       1. The work supervisor shall immediately notify the facility medical staff. In the
          event that the accident occurs in a facility that does not provide 24-hour medical
          care, the supervisor shall contact the on-call medical officer for instructions.
       2. First aid shall be administered when necessary.
       3. Medical staff shall determine what treatment is necessary and where that
          treatment shall take place.
       4. The work supervisor shall complete a detainee accident report and submit it to
          the facility administrator for review and processing and file it in the detainee’s
          detention file and A-file.


Standard Approved:


   James T. Hayes, Jr. /s/                                12/5/2008
_____________________________                     _______________
James T. Hayes, Jr.                                   Date
Director
Office of Detention and Removal Operations




Voluntary Work Program                        6                               December 2, 2008
